REYBURN, J.
The defendant has appealed from a judgment of the St. Louis Court of Criminal Correction convicting him of assault and battery upon Frank Ungar. A trial was had before the court, the defendant adjudged guilty, and a fine of five dollars and costs imposed. It is strenously urged in behalf of defendant, that he should have been discharged by reason of the insufficiency of the evidence to warrant any conviction. The record discloses abundant support in the testimony for the judgment of the trial court, and we can not pass upon the credibility of the witnesses, nor the preponderance of the proof. The information filed in the name of and signed by “G-. N. Fickeissen, acting assistant prosecuting attorney of the St. Louis Court of Criminal Correction,” and verified by the affidavit of the prosecuting witness, is assailed as not filed by the proper officer, and that no such prosecuting officer as acting assistant prosecuting attorney, of the St. Louis Court of Criminal Correction is known to or provided for by the statutes. In State of Missouri v. Fitzporter, 17 Mo. App. 270, an information of the same court in the name of and filed by a prosecuting officer designated by the same official title, was held valid. The same identical objections were arrayed in the Fitzporter 'case against the information as herein presented, and the same authorities and course of reasoning in both cases invoked, and we are now asked to reverse this earlier ruling of this court, without any good reason assigned therefor. The decision rendered by this court, through the eminent jurist delivering the opinion of the Fitzporter case, is to our minds eminently satisfactory and convincing, and the'judgment of the lower court herein is accordingly affirmed.
Bland, P. J., and Goode, J., concur.